MEMORANDUM **
Chad Rae Franklin appeals from the 105-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Franklin contends that his sentence is unreasonable in light of his social history, military background, and psychological illness, and that the district court failed to account for important factors in his background. Franklin’s sentence is procedurally sound and substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.